DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on December 17, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 15.  
Claims 1-6, 8-15 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1 and 15 have been amended to include the phrase “wherein the first cluster comprises five pixels including the first pixel and the second pixel the five pixels being arranged in the first horizontal line and a second horizontal line which is adjacent to the first horizontal line …” and the phrase “wherein the third cluster includes a fourth pixel disposed on a third horizontal line the second pixel and the fourth pixel being spaced apart from each other by a third distance without any pixel between the second pixel and the fourth pixel, wherein the first pixel the second pixel and the third pixel are a same color and the first distance, the second distance and the third distance are different from each other”.   The specification and the figures fail to explicitly teach the second pixel (in the first horizontal line) of the first cluster and the fourth pixel (in the third horizontal line) of the third cluster without any pixel between the second pixel and the fourth pixel.  It is noted according the specification of originally filed, the first, second and third clusters are each referred to the group of the pixels under each of the lens section of the lenticular lens, (please see Figures 2A and 2B).  The pixels as shown in Figure 3 of the specification is referred to a single cluster.  The pixel, second pixel of the first cluster, therefore cannot be spaced from pixel of different cluster without any pixel between.  

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 1 and 15 have been amended to include the phrase “wherein the first cluster comprises five pixels including the first pixel and the second pixel the five pixels being arranged in the first horizontal line and a second horizontal line which is adjacent to the first horizontal line …” and the phrase “wherein the third cluster includes a fourth pixel disposed on a third horizontal line the second pixel and the fourth pixel being spaced apart from each other by a third distance without any pixel between the second pixel and the fourth pixel, wherein the first pixel the second pixel and the third pixel are a same color and the first distance, the second distance and the third distance are different from each other”. 
The specification of originally filed does not teach how to make the second pixel of the first cluster space apart from the fourth pixel of the third cluster without any pixel between the second and fourth pixels.  
The specification fails to enable the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Ezra et al (PN. 5,602,658).

Claims 1 and 15 have been amended to necessitate the new grounds of rejection.  
Ezra et al teaches, with regard to claims 1 and 15, a spatial light modulator serves as the panel apparatus that is comprised of a display panel, (please see Figure 9) including a plurality of clusters including a first cluster, under a first lenticular lens element, and a second cluster, under a second lenticular lens element, that each of the plurality of clusters comprising a plurality of pixels (2 ,3 and 4) arranged in a first vertical line and a second vertical line adjacent to the first vertical line in a zigzag pattern.  Ezra et al teaches that the panel apparatus further comprises a lenticular lens array (6) serves as the optical device dispose on a front surface of the display panel to cover the entire portion of the cluster.  
Claims 1 and 15 have been amended to include the phrase “display panel including … and third cluster”.  As shown in Figure 9, the lenticular lens array or screen (6) has a plurality of lenticules, (including a first, a second and a third lenticules) wherein each plurality of pixels under each of the lenticule serves as a cluster of the pixels.  This means that there are additional a third cluster.  
Ezra et al teaches that the pixels arranged in the first vertical line display an image taken at a first point of view and the pixels arranged in the second vertical line display an image taken at a second point of view, (please see columns 3 and 4).  Ezra et al teaches that the optical device covers an area that may be wider than area in which the plurality of clusters are disposed, (please see Figure 13).  
Claims 1 and 15 have been amended to include the phrase “the first cluster comprises five pixels including the first pixel and the second pixel, the five pixels being arranged in the first 
Ezra et al further teaches that first cluster comprises (i.e. open ended) five pixels of the same color (2, Figure 9, the first pixel and second pixel may also referred to 3 or 4), including a first pixel and a second pixel on a first horizontal line perpendicular to the first vertical line wherein the first pixel and the second pixel being spaced apparat from each other by a first distance without any pixel being between the first and second pixel.    Ezra et al teaches that the comprised five pixels may be arranged in the first horizontal line and a second horizontal line which is adjacent to the first horizontal line.  
In light of the amendment to the claims 1 and 15, Ezra et al teaches that the second cluster includes a third pixel disposed on the first horizontal line wherein the second pixel is spaced from the third pixel by a second distance.  This reference however does not teach explicitly that the spaced apart between the second pixel and the third pixel is without any pixel between.  But Ezra et al teaches that the number of staggered pixels (for instance 8 pixels as shown in Figure 3) for each cluster determines the number of light beams output from each of the cluster (22-29, Figure 4) and represents the number of different 2D views, (please see Figures 3 and 4, column 3, lines 28-37).  It would then have been obvious to one skilled in the art to rearrange and select the number of the pixels for the first cluster to allow the separation between the second pixel and the third pixel without any pixel for the benefit of designing the display panel to provide desired number of 2D views.  
Claims 1 and 15 have been amended to include the phrase “wherein the third cluster includes a fourth pixel disposed on a third horizontal line the second pixel and the fourth pixel being spaced apart from each other by a third distance without any pixel between the second 
With regard to claim 15, it is implicitly true that the spatial light modulator includes a processor to display an image to the display.  
With regard to claim 3, Ezra et al teaches that the first vertical line and the second vertical line are arranged without overlapping with each other and without being spaced apart from each other (or share along a common vertical line) and wherein a horizontal line of each pixel arranged in the first vertical line and a horizontal line of each pixel arranged in the second vertical line are arranged without overlapping with each other, (please see Figures 9 and 13).  
With regard to claim 4, Ezra et al teaches that in order to achieve full color display, the pixels for the view 1 in the first vertical line may comprise a red pixel (2), a green pixel (3) and a blue pixel (4) and the pixels for the view 2 in the second vertical line may comprise a red pixel (2 ), a green pixel (3) and a blue pixel (4), please see Figure 9 and 13.  
With regard to claim 5, Ezra et al teaches that the optical device is disposed to be spaced forward from the display panel by a specified distance, (please see Figures 9 and 13).  
.  

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezra et al as applied to claim 1 above and further in view of the patent issued to Chung et al (PN. 8,289,472).
The spatial light modulator taught by Ezra et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 2, Ezra et al teaches that the spatial light modulator may comprise liquid  crystal display but this reference does not teach explicitly that the pixels include a light emitting diode.  Chung et al in the same field of endeavor teaches that a typical liquid crystal display wherein the pixels may comprise light emitting diode (LED, 130, Figures 10 and 11).  
With regard to claim 14, Chung et al also teaches that display panel may include a plurality of printed circuit board (PCB, 134, Figure 11B), wherein each LED and therefore the pixel is disposed.  It would then have been obvious to one skilled in the art to apply the teachings of Chung et al to include LED as the light sources for the display panel and included printed circuit board (PCB) to drive the display panel.  

Claims 2, and 9-12,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezra et al as applied to claim 1 above and further in view of the US patent application publication by Yang et al (US 2012/0099193 A1).

With regard to claim 2, Ezra et al teaches that the spatial light modulator may comprise liquid crystal display but this reference does not teach explicitly that the pixels include a light emitting diode.  Yang et al in the same field of endeavor teaches a panel for stereoscopic or directional display wherein the display panel may comprise an art well-known light emitting diode (LED) display wherein the pixels (210, Figure 5 or 364, Figure 11) comprise LED.  It would then have been obvious to one skilled in the art to alternatively use art well-known LED display as the display panel for the display apparatus as alternative design to achieve desired viewing quality.  
With regard to claim 9, Yang et al teaches that the optical device may alternatively include a parallel barrier (706, Figures 18A and 18B) having a plurality of slits parallel to the first vertical line.  
With regard to claims 10-12, Yang et al teaches that the panel apparatus further comprises a spacer (352, Figure 10B), that is interposed between the display panel (302, and 303) and the optical device (306) to maintain a specific distance between the optical device and the display panel.  With regard to claim 11, the spacer is formed around each of the clusters and formed to be inclined outward of each of the clusters, (please see Figure 10B).  With regard to claim 12, Yang et al teaches that the inner wall (358) of the spacer is capable of absorbing light which means it includes a material to absorb light, (please see paragraph [0089]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezra et al as applied to claim 1 above and further in view of the US patent application publication by Yotsuya  (US 2004/0189185 A1).
The spatial light modulator taught by Moseley et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 6, Ezra et al teaches that the optical device comprises a lenticular lens that is disposed on a flat surface parallel to the display panel.  This reference however does not teach explicitly that the lenticular lens including a plurality of lenslets.   Yotsuya in the same field of endeavor teaches light emitting display panel wherein a microlens array (9, Figure 1) includes a plurality of lenslets disposed on a flat surface parallel to the display panel.   It would then have been obvious to one skilled in the art to modify display to alternatively use a light emitting display panel with a plurality of lenslets as the lenticular lens to cover the display panel.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezra et al and Yotsuya as applied to claims 1 and 6 above and further in view of the  US patent application publication by Yang et al (US 2012/0099193 A1).
The spatial light modulator taught by Ezra et al in combination with the teachings of Yotsuya  as described in claims 1 and 6 above has met all the limitations of the claim.  
With regard to claim 8, these references do not teach explicitly that the plurality of lenslets are convex forward of the display panel and are disposed on a curved surface.  
Yang et al in the same field of endeavor teaches a panel for stereoscopic or directional display wherein the display panel may comprise an art well-known light emitting diode (LED) display wherein the pixels (210, Figure 5 or 364, Figure 11) comprise LED.  Yang et al further Yang et al to modify the panel apparatus to utilize a display panel with the optical device including a plurality of lenslets arranged on a curved surface for the benefit of achieving the stereoscopic display for desired observation locations. 

Response to Arguments
Applicant's arguments filed on December 17, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly amended features that have been fully addressed in the reasons for rejection set forth above.  
In response to applicant’s arguments concerning the Figures 3 and 13 and also Figure 9 of the cited Ezra et al reference, there is indeed a non-zero gap between the adjacent rows of the pixels.  
The applicant is respectfully noted that it is impossible to have the five pixels of the first cluster, the third pixel of the second cluster and the fourth pixel of the third cluster to be arranged as explicitly set forth in claims 1 and 15.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872